CONVENTION DE RECHERCHE

POUR L’OR ET LES SUBSTANCES CONNEXES PASSEE EN APPLICATION DE LA
LOI 88.06 DU 26/08/88 PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

ET

LA SOCIETE DE RECHERCHE ET D’EXPLOITATION AURIFERE

" AGEM "
ENTRE

Le Gouvernement de la République du Sénégal ci-après dénommé
l'ETAT représenté par

1. Le Ministre Délégué auprès
du Ministre de l'Economie, des Finances
et du Plan
Monsieur Djibril NGOM

Le Ministre äe l'Industrie et de l'Artisanat
Monsieur ALASSANE DIALY NDIAYE

D'UNE PART

La Société de recherche et d'Exploitation Aurifère “AGEM",
représentée par Monsieur J. RONALD CHAYTOR, Directeur, en vertu
des pouvoirs qui lui sont donnés.
Après avoir exposé que:

1. La Société AGEM a manifesté le désir de procéder à des
travaux de recherche d’or et des substances connexes sur une
partie du territoire de la République du Sénégal dénommée "le
Périmètre de BAMBADJI", Région de Tamabacounda. En cas de
découverte de gisements permettant une exploitation commerciale,
la société manifestera le désir d'obtenir le droit de passer au
developpement et à l’exploitation de tels gisements.

2. Ce désir répond parfaitement à la politique minière du
Gouvernement tendant à promouvoir la recherche et l’exploitation
minières au Sénégal.

Les parties se sont rapprochées afin de détérminer les modalités
d'exécution de Travaux de Recherche dans le cadre du Permis
et ont convenu et arrèté ce qui suit:

TITRE I : DISPOSITIONS GENERALES
ARTICLE 1 : OBJET DE LA CONVENTION

L'objet de cette Convention est de régler de façon
contractuelle, les rapports entre l’ETAT et AGEM pendant toute
la durée du Permis de Recherche et de ses renouvellements
éventuels.

La Convention doit définir les conditions juridiques,
financières, fiscales et sociales particulières dans lesquelles
AGEM procédera à la recherche de l’or et des substances connexes
à l’intérieur de son Permis. Elle fixe également un certain

nombre de garanties et d'obligations essentielles concernant la
période d’exploitation en cas de découverte d’un ou plusieurs
gisements commercialement exploitables.

ARTICLE 2 : DESCRIPTION DU PROJET DE RECHERCHE

Le Projet de Recherche, visé par la présente Convention, est
décrit dans le Programme de Travaux annexé à la présente
Convention.

ARTICLE 3 : DEFINITIONS

3.1. Dans la présente Convention et ses annexes, dans les
exposés et autres communications, les termes et les mots

énumérés ci-après ont le sens défini au présent article.
3.2. "ETAT" signifie le Gouvernement de la République du Sénégal

33: "MINISTRE CHARGE DES MINES" signifie le Ministre
représentant le Ministère de l’Industrie et de l'Artisanat et
"DEMG" signifie la Direction de l’Energie, des Mines et de la
Géologie ou tout organisme qui lui succèderait exercant des
fonctions identiques ou similaires.

3.4. : "AGEM" signifie "Gold Such-und Schürfgesellschaft GmbH,
Société de Recherche et d'Exploitation Aurifère S.A.R.L.", ayant
son siège à DUISBURG/RFA ou tout autre associé ou personne
morale créée, acquise ou formée en association avec AGEM pour

l'objectif des opérations prévues par la présente Convention.

3.5. "PARTIES" signifie "l'’ETAT" et "AGEM" comme définis, et
"PARTIE" signifie soit "l’ETAT" soit "AGEM" selon le contexte.

3.6. "CODE MINIER" signifie la LOI N° 88.06 du 26. Aout 1988
L
portant Code Minier de République du Sénégal.
3,7: "CONVENTION" signifie la présente Convention
d’Etablissement, ses annexes et avenants, ainsi que toutes les
dispositions modificatives qui leur sont apportées par écrit par
les parties d’un commun accord.

3.8. "PERMIS DE RECHERCHE" signifie le droit de rechercher et de
prospecter de l'or, des substances connexes. La durée du Permis
de Recherche Minière ne peut dépasser quatre (4) ans. Le
titulaire d’un Permis de Recherche Minière a droit au
renouvellement de son Permis s’il a rempli les obligations des
Travaux de Recherche et de dépenses définies dans la Convention.
Ce renouvellement est accordé par décret sur proposition du
Ministre chargé des Mines dans les conditions prévues dans cette
Convention; il peut être accordé deux renouvellements chacun
pour une période n’exédant pas trois ans, à condition que AGEM
abandonne, à chaque fois, une fraction de la superficie du
périmètre de recherche. La deuxième période de renouvellement
d’un Permis de Recherche peut être prorogée, par décret pris sur
le rapport du Ministre chargé des Mines, pour la durée
nécessaire à la poursuite de l'évaluation commerciale d’une

découverte.

3.9. "PERIMETRE DU PERMIS" signifie la partie du territoire de
la République du Sénégal telle que décrite à l’annexe "A" de la
présente Convention.

3.10.'"TRAVAUX DE RECHERCHE" signifient l’ensemble des
investigations de surface et de profondeur éxécutées en vue
d'établir l'existence, la continuité, l'emplacement,
l'importance, la qualité ou la valeur commerciale de tout
gisement de minérai commercial à l’intérieur du Périmètre du
Permis.

3.11."PROGRAMME DE TRAVAUX ET DEPENSES" signifie une description
su.

d
détaillée des travaux et coûts de recherche à entreprendre par
AGEM telle que définie aux annexes "B" et "C" de la présente

Convention.

3.12."MINERAI" signifie une masse rocheuse recélant une
concentration en or et substances minérales connexes, suffisante
pour justifier une exploitation.

3.13."SOCIETE D’EXPLOITATION" signifie la société créée par
AGEM, avec ou sans l’ETAT conformément aux lois de la République
du Sénégal en vue de l’exploitation d’un ou plusieurs gisements
découverts dans le périmètre du Permis de Recherche "BAMBADJI".

3.14."GISEMENT" signifie tout gite de minerai situé dans le
périmètre du Permis, attribué à AGEM et reconnu comme étant

commercialement exploitable par une Etude de Faisabilité.

3.15."ETUDE DE FAISABILITE" signifie le rapport préparé par AGEM
faisant état de la faisabilité de la mise en exploitation
commerciale d’un gisement de minerai, à l’intérieur du périmètre
d’un Permis, concu conformément à l’annexe "D".

3.16."EXPLOITATION" signifie toutes opérations qui consistent
directement à mettre en valeur un gisement à des fins
commerciales.

3.17."MINE" signifie:

I. - tout puits, mine à ciel ouvert, galérie, ouvrages
superficiels ou souterrains, réalisés ou construits, après
l'octroi du Permis d'Exploitation à AGEM, et à partir desquels
le minerai a été ou sera enlevé ou extrait par tout procédé, en
quantité supérieure à celle nécessaire pour l’échantillonage,
les analyses ou l'évaluation;

II. - toutes installations pour le traitement,la transformation,
le stockage et le transport du minerai et des déchets, y compris
les résidus;

TIT-— outillages, équipements, machines, bâtiments,
installations et améliorations pour l'exploitation, la
transformation, la manutention et le transport du minerai,
déchets et matériels;

IV.- habitations, bureaux, routes, pistes d’atterissage, lignes
électriques, installations de production d'électricité,
installations d’évaporation et de séchage, canalisations, chemin
de fer et autres infrastructures aux fins ci-dessus.

3.18."PRODUITS" signifie tout minerai, et toutes substances
minérales, extraits de tout gisement, et cessible sur une base
commerciale dans le cadre de la présente Convention.

3.19."DATE DE PREMIERE PRODUCTION" signifie la date à laquelle a
été réalisée la première vente ou livraison du produit soit à
l’intérieur du Sénégal, soit à l'exportation, à l’exclusion des
opérations effectuées à titre d'essai.

3.20."DATE DE PREMIER EXERCICE" signifie l’année fiscale dans
laquelle commence la production industrielle de la Mine.

3.21."DROIT D'ACHAT DE PRODUCTION" signifie le droit prioritaire
reconnu à l’Etat sur l’achat de la totalité ou partie des
produits affinés, finis ou concentrés produits par la société
d’exploitation.

3.22."PRODUIT NET DU FONDEUR" signifie le montant recu par AGEM
résultant de la vente des produits à toute fonderie, affinerie
ou autre traiteur ou acheteur ayant déduit de ceci la taxe ad
valorem, la taxe à l’exportation, coûts et frais suivants, du
moment que ceux-ci n’ont pas été déduits par l’acheteur:

Le - les coûts spéciaux de fondeur, frais de traitement y
compris mais sans limitations, les pénalités dues aux impurités,
et tous frais payés par le fondeur, le raffineur ou autre
acheteur, touchant la vente, l’affinage ou la manutention;

II. - les frais de manutention, transport et assurance du
minerais, minéraux et autres substances ou concentré du

Périmètre du Permis;

III.- tous frais relatifs à l’extraction, au traitement et°la
récupération du produit;

IV. - si la Société d'Exploitation décidait de retenir et non
pas de vendre les produits, elle est considérée comme s'être
engagée à ce que ces produits soient affinés puis vendus à leur
juste valeur marchande à la date de la fin des opérations
d’affinage.

3.23."JUSTE VALEUR MARCHANDE" signifie en ce qui concerne tout
bien ou toute propriété, un prix raisonnablement payé en
monnaie, acceptable par un vendeur disposé à vendre
volontairement le bien ou la propriété en question au marché
ouvert, en allouant le temps nécessaire de trouver un acheteur
disposé à acheter volontairement et sans que le vendeur ou
l'acheteur agissent par nécessité, par contrainte ou dans des
circonstances particulières.

3.24."VALEUR DEPART CHAMP" signifie la valeur des produits

vendus en toutes monnaies, à une fonderie, affinerie, ou à tout
: : 2 A :
autre acheteur, diminuée de tous coûts de raffinage ou de tout

7
autre procédé ou moyen de traitement nécessaire à la
transformation du minerai en produit fini commercial, des
commissions pour la commercialisation des produits, des coûts de
transport, pesage, analyses, selon le cas, qui n’ont pas déjà
été déduits par l’acheteur.

3.25."VALEUR AU LIVRE" signifie la valeur comptable des biens et
investissements au jour de leur acquisition ou plus tard tenant
compte de leur dépréciation.

3.26."LES ANNEXES" sont des documents portant des dispositions
particulières prévues par la Convention. Ils sont une partie
intégrante de la Convention; leur valeur et portée juridiques
sont identiques, à celles des autres dispositions de la
Convention.

3.27. Sont considerés comme annexes à la présente Convention et
en constituent une partie intégrante, les documents ci-après:

I. - "Annexe A" : les limites de la zone du Permis de
Recherche
Il. - "Annexe B" : le programme de Travaux de Recherche sur la

zone du Permis

H

H

H
!

"Annexe C"

le programme de dépenses sur la zone du
Permis

Modèle d’une Etude de Faisabilité

Les pouvoirs du signataire

IV. - "Annexe D"
V. - "Annexe E"
TITRE II : DE LA PHASE DE RECHERCHES MINIERES.
A. DU PERMIS DE RECHERCHE
ARTICLE 4 : DE LA DELIVRANCE DU PERMIS

4.1. Le Gouvernement de la République du Sénégal a délivré à
AGEM un Permis exclusif de Recherche pour l’or et substances
connexes, valable pour le Périmètre dont les limites et la
superficie sont spécifiées à l'annexe "A" de la présente
Convention.

4.2. Le Permis est délivré pour une durée de quatre ans
renouvelable deux fois chacune pour une période n’excédant pas
trois ans, à condition que AGEM abandonne à chaque fois une
fraction de la superficie du périmètre de recherche et qu’elle
ait satisfait à ses engagements de travaux et dépenses

4.3. Les fractions à abandonner sont à l’initiative de AGEM

4.4. Le Permis de Recherche confère à AGEM, dans les limites de
son Périmètre et indéfiniment en profondeur, le droit exclusif
de prospection et de recherches de l’or et substances connexes
et la priorité vis-à-vis de toute autre personne physique ou
morale pour tout droit d’exploitation s’y rattachant.

4.5. Le Permis ne peut etre annulé que pour les motifs et dans
les conditions fixées à l’article 23 du Code Minier de la
République du Sénégal.

B. DES OBLIGATIONS DE AGEM

ARTICLE 5 : LES OBLIGATIONS PREALABLES A LA DELIVRANCE

Avant la délivrance du Permis de Recherche, AGEM devra accomplir
= 10 =

&
- 10 -

toutes les formalités exigées par le Code Minier notamment la
justification de ses capacités techniques et financières.

ARTICLE 6 : LES ENGAGEMENTS DE AGEM PENDANT LA DUREE DE
VALIDITE DU PERMIS DE RECHERCHE

6.1. Pendant la période de validité du Permis, AGEM exécutera
dans le Périmètre du Permis les Travaux de Recherche en
conformité avec le Programme de Travaux de Recherche tel que
défini à l’annexe "B" de la présente Convention, ou modifié de
commun accord avec le Ministre chargé des Mines.

6.2. Pendant toute la période de validité du Permis de
Recherche, AGEM initie les programmes de Travaux de Recherche et
les soumet au Ministre chargé des Mines pour approbation, mais
elle reste seule responsable de l’exécution et du financement de

ces travaux.

6.3. Toute modification importante de l’enveloppe financière
alloué aux Travaux de Recherche pendant la période de validité
du Permis de Recherche nécessite l’approbation préalable du
Ministre chargé des Mines.

6.4. En plus du programme de Travaux de Recherche en annexe "B"
de la présente Convention, AGEM devra soumettre à l’approbation
du Ministre chargé des Mines tout autre programme de travaux
dont l’exécution est envisagée dans le cadre de la présente
Convention.

6.5. Le programme de Travaux de Recherche tel qu’annexé à la
présente Convention ou modifié dans les conditions de la
présente Convention, s’exécute selon un plan d'exécution annuel
avec un budget annuel des dépenses:

a.- le plan d’exécution annuel ainsi que le budget annuel des
= TT —
= 11 -

dépenses sont élaborés par AGEM et soumis à l’avis du Ministre
chargé des Mines;

b.- les modifications importantes au plan d’exécution et au
budget seront également soumises au Ministre chargé des Mines;
c.- AGEM est tenue d'exécuter intégralement le programme de
Travaux de Recherche selon le plan d'exécution et suivant le
budget des dépenses prévues à l'annexe "C" de la présente
Convention;

d.- AGEM aura le droit d’arréter les Travaux de Recherche dans
n’importe quelle zone avant l'expiration de la période de
validité du Permis de Recherche si à son avis, au vue des
résultats obtenus, la continuation de travaux ne parait plus
justifiée. Dans le cas où AGEM exercerait ce droit avant la
fin de la première période de validité dudit Permis de
Recherche, elle devra verser à l’Etat la différence entre les
dépenses des recherches effectives et le montant des dépenses
minimales prévues à l’annexe "C";

e.- en cas d’arrêt total de Travaux de Recherche dans le
Périmètre du Permis de Recherche, ou lorsque AGEM aura
constaté que la zone, objet du Permis, ne contient aucun
gisement commercial, et l’aura notifié au Ministre chargé des
Mines par ecrit, la présente Convention sera caduque, et
relativement à ce Permis AGEM remettra alors à l'Etat le
rapport final ainsi que tous autres documents visés à
l’article 6.9. ci-dessous.

6.6. Des agents de la DEMG seront mis à la disposition de AGEM
et participeront à l'exécution de travaux. Le nombre de ces
agents ainsi que les conditions de leur participation seront
détérminés d’accord parties. Toutefois, ces agents seront à la
charge de AGEM

6.7. Les Travaux de Recherche seront exécutés par une entreprise
qui embauchera du personnel expérimenté en matière d'opérations

= 12 =

de recherches. AGEM communiquera au Ministre chargé des Mines
pour accord avant le début de l'exécution du programme de
Travaux de Recherche. Dans le cadre de l’exécution des travaux,
l’entreprise peut soustraiter les travaux , dans ce cas, le
soutraitant devra etre agréé par le Ministre chargé des Mines et
AGEM. Ces accords ne pourront etre refusés que pour des motifs
valables.

6.8. A dater du début de ses activités et pendant toute la
période de validité du Permis de Recherche et de ses
renouvellements, la société fournira à la DEMG, les rapports

périodiques suivants:

|| a. - un rapport mensuel adressé au Directeur de l'Energie, des

Mines et de la Géologie en doubles exemplaires, indiquant:

- le nombre d’hommes/jour utilisés en recherches;

- le délai des travaux

- le résultat des analyses effectuées avec indication
précise de positions où ont été prélevés les
échantillons

b. - un compte rendu détaillé des travaux, des études et de
leurs résultats, ainsi qu’un relevé des dépenses effectuées
dans l’année écoulée, adressé en double exemplaires dans les
deux (2) mois suivant l’expiration de chacune des années
successives au Directeur de l'Energie, des Mines et de la
Géologie.

6.9. A l‘’expiration de la période de validité du Permis de
Recherche, AGEM devra soumettre au Ministre chargé des Mines un
rapport final en cinq (5) exemplaires, ainsi toutes cartes, logs
de sondages, levés aéroportés et toutes autres données qui ont
été acquises au cours des Travaux de Recherche.
6.10. En cas d'arrêt définitif des Travaux de Recherche ou suite
à une décision de AGEM de renoncer définitivement à
l’exploitation d’un gisement de minerai commercial, les rapports
et données fournies par AGEM ne pourront etre communiqués à des

tiers qu apres période de cinq (5) ans.

6.11. Dans le cas où AGEM constate, suivant les résultats de ses
Travaux de Recherche et comme exposé dans les rapports
techniques communiqués au Ministre chargé des Mines, qu’un
gisement de minerai est susceptible d’une exploitation
industrielle, AGEM s'engage à effectuer à ses frais une Etude de
Faisabilité acceptable selon les normes de l’industrie minière

ou comme demandée par les institutions financières.

6.12.: Sous reserve de l’article 6.5., AGEM investira pendant la
première période de validité du Permis de Recherche un montant
de 450.000.000 FCFA dans le Périmètre du Permis.

6.13.Dans le calcul des dépenses de la somme nomée à 6.12 seront
pris en considération:

a. - les traitements, salaires et frais divers relatifs au
personnel effectivement engagé au Travaux de Recherche au
Sénégal ;

b .- l’amortissement du matériel effectivement utilisé pour
les Travaux de Recherche pendant la période de leur
utilisation;

c. - les dépenses engagées au Sénégal en Travaux de Recherche

proprement dits y compris les frais relatifs à l’établissement
des programmes, essais, analyses, études à l'extérieur;

d. - les dépenses d’administration et de comptabilité de AGEM;

u. ©
7 4

- 14 —

6.14. Dans le mois qui suit la signature de la présente
Convention, AGEM fournira au Ministre chargé des Mines une
attestation certifiant l'ouverture d’un compte bancaire au

Sénégal.

6.15. Dans les trois mois suivant l'entrée en vigueur de la
présente Convention, AGEM est tenue d’ouvrir un bureau de
liaison à Dakar pour la durée des Travaux de Recherche.

6.16. Dans les trente jours de l’entrée en vigueur de la
présente Convention, AGEM désignera au Sénégal une personne qui
agira comme son représentant. Celui-ci sera muni des pouvoirs
suffisants pour décider de toutes questions relatives aux
Travaux de Recherche et pouvant etre considérées comme entrant
dans le cadre d’affaires quotidiennes. Il devra etre agréé par
le Ministre chargé des Mines; l'agrément ne peut etre refusé

sans motif valable.

6.17. Les analyses des échantillons prélevés s’effectueront au
Sénégal soit dans les laboratoires d’analyses existants soit
dans un laboratoire fixe ou mobile créé à cet effet par AGEM.
Toutefois, sur justificatifs, AGEM pourra etre autorisée à
effectuer des analyses en dehors du Sénégal. Dans ce cas les
résultats desdites analyses devront etre communiqués à la DEMG.
Toutefois pour les analyses géochimie sol, priorité sera donnée
pour le laboratoire de la DEMG.

C: DES DROITS ET AVANTAGES ACCORDES A AGEM

ARTICLE 7 : AVANTAGES FISCALES ET DOUANIERES

7.1. À l'exception des droits et taxes prévus à l’article 47 du

Code Minier AGEM étant titulaire d’un Permis de Recherche de #
15 —

Y

substances minérales utiles classées en régime minier est
exonérée, pendant toute la durée de la Convention passée en
application de l’article 18 du Code Minier, de tous autres
impôts, taxes et droits au profit de l’Etat, et notamment:

a.- exonérations fiscales:

- de l'impôt sur les bénéfices industriels et commerciaux

- de l'impôt minimum forfaitaire sur les sociétés

- de la contribution forfaitaire à la charge des
employeurs due au titre des salaires versés au
personnel

- des taxes sur le chiffre d'affaire facturées par les
fournisseurs locaux de biens, services et travaux
nécessaires à la réalisation du Programme de Recherche
agrée

- des droits frappant les actes constatant la
constitution des sociétés et les augmentations de
capital nécessaires à la réalisation du Programme de
Recherche agréé

- de l'impôt sur le revenu des capitaux mobiliers
rémunérés par un taux d’intéret fixe, y compris l'impôt
sur le revenu des créances, dépôts, cautionnement et de
la taxe sur les prestations de services applicables aux
intérets

- de la contribution des patentes, des contributions
foncières, des propriétés bâties et non bâties, ainsi
que des taxes et centimes additionnels communaux assis
et percus comme tels

- des droits proportionnels ou dégressifs
d'enregistrement sur les mutations de jouissances ou de
propriété des biens, meubles et immeubles

- des taxes et droits frappant les produits petroliers,
carburants et lubrifiants, alimentant des installations

— 16 - M
P ?

fixes et matériels de forages. Cette mesure ne s'applique
pas aux véhicules assurant le transport des personnels et
de matériels.

b.- exonérations douanières :

— les matériels, matériaux, fournitures, machines et
équipements, ainsi que les produits et matières
consommables, ni produits, ni fabriqués au Sénégal

destinés de manière spécifique et définitivement aux
opérations de recherches minières, dont l'importation est

indispensable à la réalisation du Programme agré , sont
exonérés de tous droits et taxes, y compris la taxe sur la
valeur ajoutée et la taxe de timbre de douane, lors de
leur entrée en République du Sénégal

— cette exonération s'étend également aux pièces détachées
des véhicules utilitaires inclus dans le Programme agréé
et aux pièces de rechange reconnaissables comme
spécifiques des machines ou équipements de prospection
importés

— les matériels, matériaux, fournitures, machines et
équipements susvisés, ainsi que les véhicules utilitaires
inclus dans le Programme agréé, destinés directement aux
opérations de recherches minières, importés au Sénégal par
AGEM où par son représentant et pouvant être réexportés ou
cédés après utilisation seront déclarés au régime de
l'admission temporaire normale, en suspension totale des
droits et taxes à l'importation et à l'exportation

— en cas de mise à la consommation ensuite d'admission
temporaire normale, les droits exigibles sont ceux en
vigueur à la date d'enregistrement de la déclaration en
détail de mise à la consommation, applicable à la valeur
vénale réelle des produits à cette même date

ï
Æ )
17 —

- conformément aux dispositions du Code des Douanes et
aux textes pris pour son application, dans les six (6)
mois suivant son établissement au Sénégal, le personnel
étranger employé par AGEM résidant au Sénégal,
bénéficiera également, de la franchise des droits et
taxes grèvant l’importation de leurs objets et effets
personnels

ARTICLE 8 : AVANTAGES ECONOMIQUES

8.1. Pendant la durée de la présente Convention, l'Etat s’engage
à ne pas appliquer à AGEM toute restriction éventuelle au régime
de l’intention d’importer sans règlement financier en vigueur à
la date de signature de la présente Convention.

8.2. L’Etat garantit pendant la durée de la présente Convention
à AGEM:

a. - la libre conversion et le libre transfert des fonds
destinés au règlement des dettes en devises, y compris les
intérets, vis-à-vis des créanciers non-sénégalais

b. - la libre conversion et le libre transfert des dividendes
distribués aux associés non-sénégalais et de toutes sommes
affectées à l’amortissement des financements obtenus auprès
des bailleurs.

€. - la libre conversion et le libre transfert des bénéfices
et sommes provenant de la liquidation d'actifs.

d. - la libre conversion et le libre transfert à l'étranger
des économies du personnel expatrié.

= 18 —

8.3. Pour les Travaux de Recherche, AGEM sera libre après
approbation du Ministre chargé des Mines, de transférer hors du
Sénégal tout échantillon prélevé au cours de ses recherches afin
de les faire analyser et/ou traiter, y compris des échantillons
volumineux destinés à des études métallurgiques conformément à
l’article 22 du Code Minier.

ARTICLE 9 : GARANTIES ADMINISTRATIVES, MINIERES ET FONCIERES

9.1. En franchise de tout impôt, taxe, redevance ou droits autre
que ceux précisés dans la présente Convention, l’Etat garantit à
AGEM, l’occupation et l’utilisation de tous terrains nécessaires
à la mise en oeuvre du Permis de Recherche accordé dans le
cadre de la présente Convention.

9.2. À la demande et à la charge de AGEM, l’Etat pourra accorder
le cas échéant l'autorisation de déplacer et de réinstaller
éventuellement les occupants dont la présence sur lesdits
terrains entraverait la mise en oeuvre du Permis de Recherche
ainsi que les travaux d’analyse.

9.3. AGEM sera cependant tenue de payer une indemnité calculée
sur base de l’utilisation actuelle desdits terrains sans tenir
compte d’aucune valeur minière éventuelle aux personnes
déplacées. Mais elle sera tenue de payer une juste et équitable
indemnisation aux dits habitants, de même pour toute privation
de jouissance ou dommages que ses activités pourraient
occassionner aux tenants des titres fonciers, des titres
d'occupation, des droits coutumiers ou tous les bénéficiaires
des droits quelconques conformément à la législation en vigueur.

9.4. AGEM aura le droit, à ses frais, de couper les bois
nécessaires à ses travaux et de prendre et utiliser lesdits

= 19 -

il
4
_ 19 —

bois, la terre, les pierres, sable, graviers, chaux, pierre à
à _— 7.

platre et les chutes d’eau et tous autres matériaux et éléments

qui seraient nécessaires à la réalisation des objectifs de la

présente Convention, conformément à la législation en vigueur.

9.5. Le Code Minier en vigueur au Sénégal à la date de la
signature de la présente Convention régira les titres miniers
accordés à AGEM pendant toute la durée de la présente
Convention.

9.6. Pendant la durée de la présente Convention, AGEM est
autorisée, conformément à la législation en vigueur, à:

a. - construire dans le périmètre de son Permis et exploiter
des laboratoires, mobiles ou fixes d’analyse d'échantillons,
une ou plusieurs pistes d’atterissage, des installations de
télécommunication, des installations pour le logement des

agents, et à disposer de fréquences qui conviennent pour la

liaison par radio et par autres systèmes de
télécommunications, et ceci à longue portée et sur le plan
local;

b. - utiliser un ou plusieurs avions dans la conduite des
travaux;

c. - tenir en réserve importante tous combustibles, huiles,

graisses, produits chimiques, explosifs, produits pétroliers
et produits alimentaires considérés comme nécessaire par AGEM

aux travaux de prospection, exploitation, analyse et
laboratoire;
d. - acquérir au prix courant toute propriété immobilière

jugée nécessaire par AGEM aux travaux de prospection,
exploitation et analyse, y compris celle nécessaire pour la
construction des habitations et bureaux; h

- 20 - )

14
EEE

= 20 —

e. - établir et exploiter tout système de sécurité jugé

nécessaire.

ARTICLE 10 : AUTRES DROITS ET AVANTAGES ACCORDES À A.G.E.M.

10.1. Au cas où AGEM désirerait continuer les Travaux de
Recherche sur certaines zones libérés du Périmètre de Permis en
cours de sa validité, elle pourra solliciter dans les conditions
définies au Code Minier un nouveau Permis pour ces zones à
condition pour AGEM d’avoir exécuté tous les engagements
souscrits dans le cadre de la présente Convention. Elle devra
joindre à sa demande un programme détaillé des travaux envisagés
pour la période du nouveau Permis, ainsi qu’un engagement des
dépenses relatives à ces zones.

10.2. Si, au cours des Travaux de Recherche dans le Périmètre du
Permis AGEM découvrait des indices des substances minérales
autres que celles définies à l’article 3.12. de la présente
Convention, elle devra informer sans délai le Ministre chargé
des Mines. Cette information devra être accompagniée d’un
rapport exposant, pour autant que possible, la nature des
substances ainsi découvertes, leurs caractéristiques, ainsi que
toutes autres informations utiles permettant d'apprécier la
découverte.

10.3. Au cas où AGEM désirerait d'obtenir un titre de recherches
desdits substances, les Parties entreront en négociations pour
définir les termes et les conditions d’une convention appropriée
permettant la recherche et éventuellement l'exploitation
économique de ces substances.

- 21 =

TITRE III : DE LA PHASE D'EXPLOITATION

ARTICLE 11 : DELIVRANCE DU PERMIS D'EXPLOITATION ET DE LA
CONCESSION MINIERE.

11.1. Le Permis d'Exploitation ou la Concession Minière
confère à AGEM, dans les limites de leur Périmètre et
indéfiniment en profondeur, le droit exclusif de prospection, de
recherche, d’exploitation et de libre disposition des substances
minérales comme definis dans la présente Convention. Toute
découverte d’un gisement commercialement exploitable, par AGEM
leur confère le droit exclusif en cas de demande avant
expiration du Permis de Recherche, à l'octroi d’un Permis d
‘Exploitation ou d’une Concession Minière portant sur le

Périmètre de la découverte commerciale.

11.2. Lorsque sur la base des données recueillies pendant les
Travaux de Recherche, AGEM juge qu’il y a à l’intérieur du
Périmètre du Permis octroyé un gîte de minerai en quantité et
qualité suffisantes pour une exploitation industrielle, AGEM
établira une Etude de Faisabilité sur ce gîte et la soumettra au

Ministre chargé des Mines.

11.3. Dès que l’existance d’un gisement commercialement
exploitable est établie, AGEM est tenu de demander l'octroi d’un
Permis d’Exploitation ou d’une Concession Minière.

11.4. Si AGEM décide de passer à l’exploitation sur la base de
l'étude soumise au Ministre chargé des Mines elle formulera à
cette effet et conformément aux dispositions du Code Minier, une
demande de Permis d'Exploitation ou de la Concession Minière.

11.5. Le Permis d'Exploitation est délivré par décret pris sur

22
22 —

proposition du Ministre chargé des Mines, après enquête publique
déstinée à évaluer les conséquences de l’exploitation sur
l’environnement et sur les populations concernées et après avis
du Conseil Général des Mines. Il constitue un droit d’occupation
d’une parcelle du domaine national et de libre disposition des
substances minérales pour lesquelles il a été attribué.
Préalablement à l'attribution du Permis d'Exploitation, la
Convention passée en application de l’article 18 du Code Minier
doit être révisée pour tenir compte des données propres à
l'exploitation. La nouvelle Convention précise alors les droits
et obligations de l’Etat et de AGEM pendant toute la durée du
Permis d'Exploitation et de ses renouvellements.

11.6. Le Permis d’Exploitation est valable cinq (5) ans et peut
être renouvelé dans les mêmes formes trois fois pour une période
de cinq (5) ans chaque fois. Ce renouvellement est de droit si
AGEM à rempli les obligations définies par le Code Minier.
Toutefois, la validité du Permis d’Exploitation peut être
prolongée, selon les conditions prévues par le Code Minier, si
AGEM justifie qu’une production commerciale est encore possible
à l'expiration de la période initiale du Permis et de ses
renouvellements.

11.7. La Concession Minière est accordée par décret pris sur le
rapport du Ministre chargé des Mines, après enquête publique et
avis du Conseil Général des Mines. L'enquète publique comporte
une étude d’impact déstinée à évaluer les conséquences de
l'exploitation et des activités annexes pour l’environnement et
pour les populations. Ce décret vaut déclaration d'utilité
publique pour l'exécution des travaux entrant dans le cadre de
la Concession. La Concession est accordée pour une durée de
vingt cinq (25) ans. Elle constitue un accord réel immobilier,
distinct de la propriété du sol enregistré comme tel et
susceptible d’hypothèque. Préalablement à l’attribution de la

= 29 —

Concession Minière, la Convention passée en application de
l’article 18 du Code Minier doit etre revisée pour tenir compte
des données propres à l’exploitation. La nouvelle Convention
précise alors les droits et obligations de l’ETAT et de AGEM
pendant toute la durée de la Concession Minière.

11.8. L’Etat s’engage à délivrer dans les meilleurs délais

après réception de cette demande, le Permis d’Exploitation ou
la Concession Minière sollicité par AGEM et à décider de sa
participation ou non dans la constitution de la société qui sera

créée en vue de cette exploitation.
ARTICLE 12 : EXPLOITATION CONJOINTE

12.1. Au cas où l’Etat déciderait de participer à l'exploitation
du gisement, les Parties à la présente Convention créeront à cet
effet et conformément à la législation en vigueur en la matière
en République du Sénégal, une société anonyme de droit
sénégalais dans laquelle l’Etat détiendra d'office vingt (20%)
pourcent des actions composant le capital social que AGEM
s'engage à lui céder sans aucune obligation financière à la
charge de l’Etat. En outre, il reste acquis d’office à l'Etat le
droit d’achêter en supplément jusqu’à concurrence de quinze (15)
pourcent des actions à leur valeur nominale.

12.2. Dans l’hypothèse de l’exploitation conjointe, les Parties
conviennent d’affecter:

a. — d’abord tous les revenus au remboursement des prêts
contractés par la société créée à cet effet;

b. - ensuite les revenus au remboursement des prêts apportés
par AGEM et ses bailleurs de fonds dans le cadre du
financement des opérations de recherche pour le montant réel
affecté aux Travaux de Recherche.

C

ren:
= 94

ARTICLE 13 : EXPLOITATION PAR AGEM

13,1. Lorsque l'Etat décide de ne pas participer à
l'exploitation comme cit ci-dessus, AGEM aura le droit
d'entreprendre seule l'exploitation ets’engager à créer à cet
effet une filiale au Sénégal pour qui le Permis d’Exploitation

délivré sera cédé.

13.2. Dans ce cas, l’Etat dispose d’un droit prioritaire d’achat
de la totalité ou partie de la production de la société
d’exploitation au prix fixe à Londres. Ce droit d’achat
prioritaire devra s'exercer dans les trentes jours suivant la
notification par la société à l’ETAT.

ARTICLE 14 : DISPOSITIONS FISCALES ET DOUANIERES

14.1. Outre les droits fixes, les taxes superficiaires et la
redevance ad valorem, AGEM est également assujettie pour ses
opérations minières sur le territoire de la République du
Sénégal, à l'impôt direct sur les benéfices industriels et
commerciaux tel que prévu dans la loi portant Code Général des
Impôts et dans les conditions définies aux articles 56 à 67 du
Code Minier.

ARTICLE 15 : ENGAGEMENT DE L’ETAT

15.1. L’Etat s’engage à garantir à AGEM la stabilité des
avantages économiques et financiers et des conditions fiscales
et douanières prévues dans la présente Convention, pendant toute
sa durée d’exécution. Toutes dispositions plus favorables qui
seraient prises après la date de signature de la présente
Convention seront étendues de plein droit à AGEM sauf
renonciation expresse de leur part.

- 25 —
= 25 —

15.2. L'Etat s’engage à n’édicter à l'égard de AGEM et la
société d’exploitation ainsi qu’à l’égard de leur personnel
aucune mesure en matière de législation sociale ou autre qui
puisse être considérée comme discriminatoire par rapport à celle
qui seraient imposées à des entreprises exércant une activité
similaire au Sénégal.

15.3. L’Etat s’engage à faciliter l’obtention des autorisations
et permis requis pour le personnel expatrié et notamment les
visas d’entrée et de sortie, le permis de travail et de séjour.

15.4. L’Etat accordera à AGEM et à la société d’exploitation les
autorisations nécessaires pour permettre au personnel
d’effectuer des heures supplémentaires, travailler la nuit ou
les jours habituellement chomés et fériés en République du
Sénégal.

15.5. Pendant toute la période d’exploitation, l’Etat garantira
à AGEM, à la société d'exploitation des droits et garanties
définies à l’article 9 de la présente Convention.

ARTICLE 16 : ENGAGEMENT DE AGEM OU DE LA SOCIETE D'EXPLOITATION.
16.1. AGEM ou la société d'exploitation peut faire appel au
personnel expatrié indispensable à la conduite efficace des
travaux, mais s’engagent à accorder la préférence au personnel
sénégalais à qualification égale.

16.2. AGEM ou la société d'exploitation s’engagent à:

a. - mettre en oeuvre un programme de formation et de
promotion du personnel sénégalais;

b. - assurer l'hébergement des travailleurs sur le site dans
= 26 =

Ô

y

= 26 =

des conditions d'hygiène et de salubrité, conformes à la
règlementation en vigueur ou à intervenir;

c. - respecter la législation et les règlements sanitaires et
les règlements du travail relatifs notamment aux conditions
générales de travail, au régime des rémunérations, à la
prévention et à la réparation des accidents du travail et des
maladies professionelles, aux licenciements ainsi qu'aux
syndicats et aux associations professionelles.

16.3. AGEM ou la société d’exploitation s’engage pour tous
achats d’équipements, fourniture de biens ou prestation de
service, à consulter les entreprises sénégalaises et à procéder
à une comparaison de leurs propositions à celles des entreprises
étrangères. Lorsque pour les memes qualités, conditions, délais,
garantie et sécurité, les prix proposés par les entreprises
sénégalaises sont supérieurs de plus de 10% aux prix des
équipements, biens et services d’origine étrangère, AGEM ou la
société d’exploitation pourra s'adresser aux entreprises
étrangères. La comparaison entre les prix proposés par les
entreprises étrangères s'effectue en tenant compte des mesures
d’exonération douanière prévues par la présente Convention.

16.4. AGEM ou la société d’exploitation s’engager
a. — à contribuer à la réalisation ou le cas échéant à
l'amélioration ou l’extension d’infrastructures sanitaires et
scolaires dans le Périmètre du Permis et correspondant aux

besoins des travailleurs et de leurs familles.

b. - à contribuer à l’organisation sur le plan local
d’installation de loisirs pour le personnel.

16.5. AGEM s’engage à fournir à l’Etat un bilan détaillé de la

= 27 —

— 27 —

valeur des ventes des produits ainsi que les écrits, documents
et pièces permettant une vérification de la sincérité des
écritures comptables relatives à la vente de production de
l’année écoulée. Si, dans les quatre-vingt-dix (90) jours
suivants la notification à l'Etat de cette comptabilité aucune
contestation n’est soulevée concernant les droits acquittés à
l'Etat, le bilan fourni par AGEM relativement aux droits sur la
vente de production sera accepté sans recours. En cas de
contestation justifiée des droits acquittés, AGEM s’engage à
régulariser dans les quatre-vingt-dix (90) jours.

16.6. AGEM ou la société d'exploitation s’engagent, à respecter
en toutes circonstances les normes en cours en usage au Sénégal
en matière de construction, de génie civil, de travaux miniers,
de sécurité, d’hygiène et de salubrité.

16.7. Au cours des activités de recherches s’il venait à être
mis à jour des éléments du Patrimoine Culturel National, biens
meubles ou immeubles, AGEM s’engage à ne pas déplacer ces
objets, et à informer sans délai les autorités administratives.
La société d’exploitation et/ou AGEM s’engagent dans les limites
raisonnables à participer aux frais de transfert des objets
découverts.

TITRE IV : DISPOSITIONS DIVERSES
ARTICLE 17 : PROTECTION DE L’ENVIRONNEMENT
17.1. AGEM et la société d'exploitation s’engagent:
a. - à préserver, pendant toute la durée de la Convention ,

l’environnement et les infrastructures publiques affectées à
leur usage;
- 28 —

b. - à reparer tout dommage causé à l’environnement et aux
infrastructures au delà de l’usage normal;

c. - à se conformer en tout point à la législation en vigueur
relative aux déchets dangereux et notamment à la Convention de
Bâle relative aux déchets toxiques;

17.2. AGEM et la société d'exploitation s’engagent, au fur et à
mesure de l’évolution des Travaux de Recherche et
d'Exploitation, à remblayer les terrains excavés de facon à les
rendre utilisables à nouveau pour les activités agro-pastorales
et à participer à la restauration du couvert végétal selon les
modalités déterminées par la législation en vigueur.

ARTICLE 18 : CESSION-SUBSTITUTION

18.1. AGEM ou la société d'exploitation, peut céder librement
tout ou une partie de ses droits et obligations à une société
affiliée ou associée après autorisation du Ministre chargé des
Mines. Cependant, vis-à-vis de l'Etat, AGEM restera entièrement
responsable de l’exécution des obligations transmises à la
société affiliée.

18.2. L’une quelconque des parties pourra, avec l’accord
préalable écrit de l’autre, qui ne sera pas réfusé sans juste
motif, céder à d’autres personnes morales techniquement et
financièrement qualifiées tout ou une partie des droits et
obligations acquis en vertu de la présente Convention y compris
ceux détenus dans une société d'exploitation ainsi que le Permis
de Recherche et d’Exploitation. Une partie ne peut sinon pour
des raisons valables et légitimes, refuser son consentement à un
acheteur de bonne foi et bon renom. Toutefois en cas de cession
par AGEM de tout ou partie de ses droits à des tiers, l’Etat
bénéficiera d’un droit de préférence, pour acquérir les droits

= 239 —

mm
/
= 99 =

A
de AGEM; ce droit devra etre exercé dans les soixante (60)

jours.
ARTICLE 19 : EXPROPRIATION

19.1. L'Etat s'engage à ne pas exproprier AGEM , ou la société
d'exploitation, leurs sociétés associées ou affiliées et
soutraitants, ni confisquer aucune machine ou propriétés et
aucun équipement ou autre bien de n’importe quelle sorte.

ARTICLE 20 : MODIFICATIONS

20.1. La présente Convention peut être modifiée par voie

d’avenants, avec l'accord des Parties.

20.2. La partie qui prend l’initiative de la modification saisit
l’autre d’un projet à cet effet. Lorsque la modification est
acceptée elle fait l’objet d’un avenant annexé à la présente
Convention.

ARTICLE 21 : FORCE MAJEURE

21.1. Aux termes de la présente Convention doivent être entendus
comme cas de force majeure, tous évènements imprévisibles et
indépendants de la volonté d’une“farties. tels que tremblement de
terre, pluies torrentielles et inondations, grèves, émeutes,
insurrections, troubles civils, sabotages, actes de guerre ou
conditions imputables à la guerre. L’intention des parties est
que le terme de force majeure recoive l’interprétation la plus
conforme aux principes et usages du droit international.

21.2. Lorsque l’une partie est dans l’impossibilité d'exécuter
ses obligations contractuelles, à l'exception des paiements dont
elle sera redevable , ou ne peut les exécuter dans les délais
en raison d’un cas de force majeure l’inexécution ou le retard

— 3D —

î)
30 =

ne sera pas consideré comme une violation de la présente
convention, à condition toutefois, que le cas de force majeure
invoqué soit la cause de l’empêchement ou du retard. Il peut
etre fait appel à un arbitre qui sera choisi d’accord-partie
pour déterminer notamment le caractère de l’empêchement invoqué
et ses effets sur les obligations contractuelles de la partie

interessée.

21.3. Lorsqu'une partie estime qu’elle se trouve empêchée de
remplir l’une quelconque de ses obligations en raison d’un cas
de force majeure, elle doit immédiatement notifier à l’autre
partie cet empêchement et en indiquer les raisons. Elle doit
prendre également toutes les dispositions utiles pour assurer
dans les plus brefs délais, la reprise normale de l'exécution
des obligations affectées aussi rapidement que possible suivant

la cessation de l’évènement constituant le cas de force majeure.

21.4. Si, par suite d’un cas de force majeure, l'exécution de
l’une des obligations de la Convention ètait retardée, La durée
du retard en résultant augmentée du délai qui pourrait être
nécessaire à la réparation de tout dommage causé par ledit
retard serait ajoutée au délai octroyé aux termes de la
Convention pour l'exécution de ladite obligation. Cette
disposition s’applique à la durée du titre minier.

ARTICLE 22 : RAPPORTS, COMPTES-RENDUS ET INSPECTIONS

22.1. Pendant la durée de la présente Convention, AGEM et la

société d’exploitation, chacune en ce qui la concerne, s'engage:

a. - à ouvrir ses chantiers à l’inspection des services
compétents de l’Etat;

b. - à tenir au Sénégal une comptabilité sincère et détaillée

-n- Ÿ

#
- 31 -

de ses opérations accompagnée des pièces justificatives
permettant d’en vérifier l'exactitude selon le plan comptable
sénégalais;

c. - à ouvrir à l’inspection des organes habilités de l’Etat,
ladite comptabilité ainsi que tous comptes ou écritures se
trouvant à l'étranger et se rapportant à ses opérations au
Sénégal.

22.2. Les informations ainsi recueillies ne pourront être
communiquées à des tiers que, sur le consentement écrit
préalable de AGEM ou de la société d'exploitation qui ne saurait

etre refusé sans motif sérieux.
ARTICLE 23 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la
présente Convention sont celles prévues par les textes
législatifs et réglementaires régissant l’activité minière au
Sénégal, à la date d’entrée en vigueur de la présente
Convention.

ARTICLE 24 : ENTREE EN VIGUEUR

La présente Convention entrera en vigueur, après sa signature
par les deux Parties.

ARTICLE 25 : DUREE

25.1. La présente Convention est conclue pour toute la durée du
Permis de Recherche et des ses renouvellements, à compter de sa
date d’entrée en vigueur.

25.2. La présente Convention prend fin, avant son terme, dans
les cas suivants:
s< 85 =

4

Ô
= 399 =

a. - par accord écrit des Parties;
b. - en cas de renonciation totale par AGEM à son Permis de
Recherche, ou annulation de celui-ci conformément aux

dispositions du Code Minier, applicable à la date d’entrée en
vigueur de la présente Convention.

C. - en cas de dépot de bilan par AGEM ou la société
d'exploitation, de règlement judiciaire, de liquidation de
biens ou des procédures collectives similaires de AGEM ou de
la société d’exploitation.

ARTICLE 26 : ARBITRAGE

26.1. Les parties s’engagent à régler leurs differends à
l'amiable. En cas de désaccord, le tribunal de Première Instance
de Dakar sera saisi. Les frais d'arbitrage seront à la charge de
la partie perdante. Les débats ainsi que la décision seront en
Francais. La loi de reférence sera la loi sénégalaise.

26.2. En cas de non-conciliation de l’une de parties sur
l’arbitrage rendu par le tribunal de Première Instance de Dakar,
les differends relatifs à la validité, l'interprétation ou
l'application de la présente Convention seront définitivement
tranchés suivant le règlement des differends relatifs aux
investissements par trois arbitres nommés conformément au
règlement d’arbitrage de Chambre de Commerce de Paris.

26.3. Aux fins de l'arbitrage, les Parties conviennent que les
opérations auxquelles la présente Convention se rapporte,
constituent un investissement au sens de la convention
d’arbitrage.

26.4. Les différends touchant exclusivement les aspects

"TL
Æ
— 33 -

techniques, seront soumis à un expert indépendant choisi
conjointement par les Parties. Cet expert sera de nationalité
autre que celle des Parties.

26.5. La décision de l’expert reconnu devra intervenir dans les
trente (30) jours qui suivent sa désignation, cette décision est
définitive et sans appel.

ARTICLE 27 : NOTIFICATION

Les adresses ci-dessous sont spécifiées aux fins d’application
de la présente Convention:

Pour AGEM

Neudorfer Str. 3-5

4100 DUISBURG / RFA
Té1.0049-203-182722
Fax 0049-203-288029

Pour le Gouvernement de la République du Sénégal:

Direction de l’Energie, des Mines et de la Géologie
122 bis, Avenue André Peytavin

B.P. 1238 à Dakar / Sénégal

Fax 00221-225594

Télex 00221-61149 MIA

Tale Phone : 0021-320725-30

= 34 —

ARTICLE 28 : LANGUE DU CONTRAT ET SYSTEME DE MESURE

28.1 La présente Convention est rédigée en langue française.
Tous rapports ou autres documents établis ou à établir en
application de la présente Convention doivent être rédigés en
langue française.

28.2 Le système de mesure applicable dans les stipulations
concernées de la présente Convention est le système métrique.

En foi de quoi, les Parties ont signé la présente Convention à
DAKAR, République du Sénégal, le
28 Mars, 1991

Pour le Gouvernement de la
République du Sénégal

Director AGEM

Le Ministre Délégué auprès
du Ministre de l'Economie, des Finances
et du Plan

Chief Executive Officer Mr.Djibril NGOM
AGEM/IAMGOLD

President
Chief Operations ocean
ANNEXE "A"
PERIMETRE DU PERMIS DE RECHERCHE "“’BAMBADJI"

La parcelle est située autour dy village de Bambadji, Région de
Tambacounda, Sénégal Oriental.

Elle est limitée au Nord par le parallèle N 13°, à l'Ouest par
le méridien W 11°33’, au Sud par le parallèle N 12°35’ et à
l'Est par le fleuve Falémé représentant la frontière sénégalo-
malienne. Les points géographiques A,B,C,D, définissant la
parcelle, sont détérminés comme suit sur la carte ci-jointe:

POINT À : intersection du parallèle N 13° avec le fleuve
Falémé; du point À au point B suivant le parallèle N
13°

POINT B : intersection du parallèle N 13° avec le méridien W
11°33’ ; du point B au point C suivant le méridien W
119337;

POINT C : intersection du méridien W 11°33’ avec le parallèle
N 12°35’ ; du point C au point D suivant le
parallèle N 12°35'’.

POINT D : intersection du parallèle 12°35’ avec le fleuve

Falémé

La superficie de la parcelle est de : 712 km?

&

et
 Modina

mr à E

Féonmghigfi 2

4
Morougou 498
ltonbel RE

LOLIMBI

Oblogerg

Baraberi

& ;
ne Bat
} Ni

/ S Ab)

Étas .
dis

L—

LÉ S< sonde \
N

Liebe

ATX
=# À

{Madino Faro
b

S'ABalon 277 À
pr 77 -CMoroïafhra

ÿ
7 Totia
/ X
2e ;
L D: 204

4 À (

“Sotodougou
Tintiba

Moulounge

ANNEXE "Bo"

PROGRAMME DE TRAVAUX DE PROSPECTION POUR LE PERMIS DE RECHERCHE
DANS LE PRERIMETRE DE BANBADJI

PHASE I

a.- étude approfondie de la documentation (analyses, plans,
cartes, publications, etc.)

b.- études des Images LAND-SAT et des photos aériennes

c.- études macro-et microstructurales détaillées, appliquées à
la recherche d’or

d.- prospection éluvionnaire et alluvionnaire par puits,
mototarière, sismique réfraction à maille encore à détérminer.
Analyse des échantillons pour l’or , et le cas échéant pour des
autres éléments (notamment Ag, Cu, Mo, Bo)

e.- prospection géochimique à la maille de 250m x 50m. Analyses
pour l’or, le cas échéant pour des autres éléments.

f.- levés planimétriques et altimétriques des zones interessées
en vue d’établir un plan 1/20004"®

g.- cartographie géologique du périmètre à l’échelle 1/10.000,
présentation d’une carte géologique à l’échelle 1/50.000 avec
les résultats des études géomorphologiques sur base des
obsérvations de terrain et des photos aériennes

h.- étude pétrographiques et analyses lithochimiques pour aider
les travaux du terrain
c.- évaluation économique: calcul des indicateurs économiques
tels que:

-le taux de rentabilité interne (TRI)
-le taux de retour (TR)

-la valeur actuelle nette (VAN)

-le délai de récupération

-le bénéfice

-le bilan en dévises du projet

d.- analyse d’incértitude: étude de la viabilité de la
sensibilité et des risques du projet suite aux différentes
fluctuations des recettes et des dépenses;

e.- étude d’impact socio-économique: incidence du projet sur
l’économie nationale, les infrastructures et
l’environnement;

f.- conclusions et recommendations: quant à la faisabilité
économique du projet:

g.- toutes autres informations que l’Etat jugerait nécessaires
pour l'appréciation;

h.- toutes autres informations que la partie établissant la
dite étude de faisabilité éstimerait utile pour amener
toutes institutions bancaires ou financières à s’engager à
preter les fonds nécessaires à l'exploitation du gisement.
2. Etudes Techniques:

a.- conception générale du projet: déscription sommaire du
projet, présentation d’un programme de construction de la
mine et le planning des travaux avec indication des
travaux à sous-traiter;

b.- infrastructures: présentation d’une étude détaillée des
infrastructures comme: l'accès, la cité, l'alimentation en
eau industrielle et énergie;

c.- partie technique de l'étude: la présentation du programme
de production de la mine (souterraine ou à ciel ouvert),
de l’usine de traitement, des services techniques et
administratifs détaillant les travaux, les équipements,
les installations, les fournitures et les besoins en
personnel requis pour l'exploitation des dites unités, et
les couts éstimatifs s’y rapportant accompagnés des
prévisions de dépenses à effectuer annuellement.

3.ETUDE ECONOMIQUE:

a.- étude de marché: analyse du marché des produits finis;
établissement d’une stratégie de commercialisation
comprenant les points de vente; envisager les clients, les
conditions et les prix;

b.- analyse commerciale et industrielle: analyse des
incidences commerciales et industrielles, des recettes,
des investissements, du cout de montage, les frais
financiers, des couts d'exploitation et des couts de
revient; présentation des documents financiers (fonds de
roulement, compte d’exploitation prévisionnel, plan de
trésorerie prévisionnel, plan de financement, tableau des
amortissements) ;
ANNEXE " C"
PROGRAMME DE DEPENSES SUR LE PERIMETRE DE BAMBADJI
PHASE I

a.- études de la documentation de base
b.- interprétation des photos aériennes
c.- cartographie géologique

d.- prospection géochimique

e.- analyses lithochimiques

f.- géomorphologie

g.- étude structurale

h.- sondages carottas ou à la mototarière
i.- puits / tranchées

j.- géophysique

K.- analyses

TOTALemssssssssssssssee esssss....s......262.500.000 FCFA

PHASE II

- Sondages carottes
— analyses
— études pétrographiques

TOTAL. sos ssssssessesesesessssessssessseseee187.500.000 FCFA

BUDGET TOTAL.....sssssssessscsesssesssssssese.e.e450.000.000 FCFA

À s
METUDE

ANNEXE " D"

ETUDE DE FAISABILITE (MODELE)

DE FAISABILITE" signifie un rapport faisant état de la

faisabilité de la mise en exploitation d’un gisement de minerai

à l’intérieur du périmètre en exposant le programme proposé pour

cette mise en exploitation, lequel devra comprendre, à titre

indicatif mais sans limitation , les éléments suivants:

1.Généralités:

cadre juridique: rappel des lois et documents juridiques
qui régissent le périmètre faisant l’objet de l'étude;
géographie: situer la zone du projet dans son contexte
géographique, économique et administratif;

géologie: donner un apercu général de la géologie de la
zone du gisement;

réserves: évaluation de l'importance et de la qualité des
réserves exploitables de minerai;

minéralurgie: détérmination de la possibilité de soumettre
le minerai à un traitement minéralurgique;

géotechnique: détérmination des propriétés physico
-mécaniques des roches encaissantes et du minerai;
hydrologie et hydrographie: apercu des conditions
hydrologiques et hydrographiques de la zone du projet;
évaluation des matières premières: étude de la
disponibilité de l'énergie, de l’eau, de la main d'oeuvre,
les équipements, des fournitures, etc...;

réglementation: récapitulatif des différentes
réglementations à prendre en considération dans le cadre
du projet.
i.-

selon les résultats, prévoir au dessus des anomalies une

maille de sondages carrott: et tarière à une profondeur

appropriée permettant de détérminer l’enracinement de la

minéralisation. Analyses systématiques pour l’or, le cas échéant

pour des autres éléments.

j--
des

Le

le cas échéant, l’élaboration des études de préfactibilité

gisements de nature oxydée.

PHASE II

programme de forages carottés profonds

programme d'analyses systématiques pour l’or, etc.

étude de préfactibilité du gisement non-oxydé.

Budget prévoit pour les deux phases un montant global de FCFA
450.000.000.
Bealouhiate Abschrift

Traduction de la langue allemande

Copie certifiee conforme

Au Tribunal d'Instance
-Registre de Commerce-
2800 Brême

Pour le Registre de Commerce B 12020 de la

AGEM Gold-und Schürfgesellschaft mbH.
je remets comme gérant nouvellement nommé:

1. Une ampliation du Procès verbal du 3 janvier 1991
Ur- No. 1/91 du Notaire Dr.E.Albert à Brême-

2. Une ampliation certifiée conforme en copie de la lettre
de démission du gérant jusqu'à cette date Hans Schädlich

J'assure qu'il n'existe pas de circonstances,au sujet des-
quelles je pourrais être exclu en raison du $ 6 II de la
Loi régissant les Sociétés à Responsabilité Limitée
de la fonction de gérant de société, je n'ai jamais été
cadamnêé pour un délit concernant les $$ 283 à 283 d du

Code Pénal.Il ne m'est jamais été communiqué par jugement
juridique ou par une décision exécutable d'une administra-
tion l'exercice d'un mêtier, secteur de métier, affaire
commerciale ou secteur d'une affaire commerciale.J'ai ête
informê par le Notaire de mon devoir de renseignement illi-
mités vis à vis du Registre de Commerce.

Jde signe a vec ma signature comme suit:

signature du déclarant.le Traducteur.

-2-

Je déclare pour l'inscription :

eme Ré
1. La nomination de J.Ronald Chaytor comme gérant de
société; il est seul ayant-droit de représentation.

2. La démission du gérant jusqu'à ce jour Hans Schädlich

2.800,1e 3 janvier 1991.

illisible

Pour traduction sincère et intégrale de la langue alle-
mande.le 23.01.1991

| UR.-No 2/1991

\

l J'authentifie officiellement par les présentes la
signature exécutée par devant ma personne sous la décla-
ration

du commerçant J.Ronald Chaytor

f 1 52 Knollsbrook Drive,Nepean, Ontario, Canada,
l ) se légitimant moyennant le passeport canadien
[| No MB 572546
{ Brême,le 03 janvier 1991.
} Le Notaire:
j signé.Dr.Albert
| Dr.Albert

Note de frais

Valeur: DM 8.000.--

| Droit selon $ 38 de VOrdonnance de frais DM
Droit selon $ 136 Ordonnance de frais DM
14% de TVA DM

je Notaire:signé Dr.Albert

preinte par tampon:La correspondance de la copie avec
IMoriginal est certifiée conforme.

me,le 22 janvier 1991

LefNotaire:illisible

Lialsse de trois feuillets format A4 ferméæ dfune ficelle
de #ssier et munie d'une oblate rouge portant le cachet
u Notaire Dr.Albert,à Brême.

Pour trifpuction sincère et intégrale de la langue allemande.
> le au

vorstehender Abschrift/ Kopie mh
ge ich

E ts den 6 : | Der Notar:
. 28. Jan. 1991 eee

| He

- RESUME DES DROITS MINIERS ET CLAUSES
ECONOMIQUES

RELATIFS À LA CONVENTION DE RECHERCHE
DATÉE DU 28 MARS 1991

ENTRE
LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL
ET

LA COMPAGNIE D'EXPLORATION ET D'EXPLOITATION
MINIERE AGEM

ATTENDU que le 28 mars 1991, le Gouvernement du Sénégal a conclu avec AGi
GmbH une convention de recherches minières,

ET ATTENDU QUE AGEM GmbH, après notification officielle adressée au
Ministre de l'Industrie, du Commerce et de l' Artisanat, a transféré ses droits et intérêts
découlant de ladite convention à AGEM Ltd, une société de La Barbade qui est une filiale à
propriété entière de IAMGOLD.

ET ATTENDU QUE AGEM Lid souhaite retenir les services de Anglo American
Corporation ("AAC") pour l'exécution de certains travaux d'exploration sur le territoire du
Permis de Recherche de Bambadji:

ET ATTENDU QUE Anglo American Corporation a exprimé son désir
d'entreprendre lesdits travaux d'exploration en échange d'une option lui permettant d'obtenir
50% des droits miniers détenus par AGEM Ltd ;

ET ATTENDU QUE, avant que lesdits travaux d'exploration soient entrepris, Anglo
American Corporation et AGEM désirent disposer d'un Resumé des clauses et dispositions

économiques de la convention qui sont applicables. À
Le DIRECTEUR DE L'ENERGIE DES MINES ET DE LA GEOLOGIE,(MINISTE: :

DE L'INDUSTRIE DU COMMERCE ET DE L'ARTISANAT,MINISTERE CHARGE DES
MINES), confirme ce qui suit:

1:

LA DIRECTION DE L'ENERGIE, DES MINES ET DE LA GEOLOGIE,
(DEMG) reconnaît que AGEM Ltd détient actuellement les droits d'exploration relatifs
au permis de Recherches Minieres de Bambadji en vertu de la convention signeé le 28
mars 1991 conformément aux dispositions du Code minier (loi 88.06 daté du 26/08/86).
La DEMG confirme également que AGEM est détenteur d'un permis de recherches
valide qui confère tous les droits connexes, miniers, permis, droits et autorisations
statutaires relatifs au perimêtre de Bambadji pour la prospection et l'exploitation
ultérieure des gisements d'or et de substances connexes, lequel demeurera valide quels
que soient les modifications ou amendements éventuellement apportés au Code minier
ou aux lois du pays, pour autant que AGEM aura satisfait à ses engagements tels que
stipulés dans la convention.

2 AGEM Lid est détenteur en règle desdits droits miniers et s'est totalement
conformée aux dispositions, conditions et observations, contractuelles et statutaires
applicables à tous les droits miniers, titres, permis et autorisations afférents au Permis
de Recherche de Bambadiji.

3 La DEMG confirme par les présentes que le gouvernement de la République du
Sénégal et DEMG n'opposent aucune objection à l'établissement d'une association entre
AGEM Lid et AAC aux fins de l'exécution de travaux d'exploration, de l'exécution
d'une étude de factibilité finale, et si les résultats de l'étude sont positifs, aux fins de la
conduite d'activités d'exploitation aurifère sur le perimêtre de la concession de
Bambadji.

4 Une demande de permis d'exploitation soumise par le consortium AGEM/AAC
en vertu des dispositions de l'Article 11 de la Convention signée sera acceptée par le
gouvernement de la République du Sénégal et un permis sera émis aussi {ôt que
possible, en conformité avec les dispositions de l'Article 11.8 de la Convention signé
La DEMG confirme que le permis d'exploitation minière sera valide pour une période de
cinq (5) ans et renouvelable de plein droit pour trois autres périodes de cinq (5) ans, et
que d'autres extensions pourront être accordées s'il s'avère que la production
commerciale demeure possible après l'expiration de la période initiale et de toute période
de renouvellement.Le permis d'exploitation pourra être transformé à la demande de
AGEM en Concession de 25 ans.

\
La DEMG confirme que la participation portée de la République du Sénégal dans toute
entreprise minière conjointe pour la concession de Bambadji est limitée à 20% des uu
ou parts représentant le capital social de l'entreprise minière conjointe ; une telle
participation n'implique aucune obligation financière de la part de l'État.

La participation du Sénégal en tant qu'actionnaire sera limitée à ces 60 % de participation
portée, le Sénégal renonçant à son option de 15 %, telle que mentionnée dans la
convention.

La DEMG confirme par les présentes qu'au cas ou AAC exercerait l'option qui lui
permet d'obtenir 50% des droits d'exploitation minière afférents à la concession de
Bambadji, la République du Sénégal n'exercera pas son droit de préemption et
d'acquisition prioritaire des droits et intérêts de AGEM en vertu de l'Article 18.2 de la
convention signée.

La DEMG confirme qu ‘au cas ou la République du Sénégal obtiendrait à titre gratuit
(et sans obligation de contribution aux coûts d'exploitation) une participation de 20%
dans une entreprise conjointe d'exploitation de la concession de Bambadji, le droit
d'achat prioritaire de la production de l'entreprise minière découlant de l'Article 13.2
de la convention signée deviendra caduc.

Clauses afférentes à la fiscalité et aux mouvements de fonds
D "Date de production" signifie pour l'entreprise d'exploitation en ce qui concerne

la concession de Bambadji, ou pour toute autre entreprise établie en vue de
l'exploitation de tout gisement minéral, la date de la première vente ou livraison
de produits au Sénégal ou à l'exportation, à l'exclusion des opérations effectuées
à titre d'essai.

Il) Pendant les cinq premières années de production, le taux de la taxe ad valor-m
imposée à l'entreprise minière ne dépassera pas 2%. Après l'expiration de la périouc
initiale de cinq ans, le taux de la taxe ad valorem pourra être augmenté jusqu'à un
maximum de 5%, pour le reste de la période d'exploitation minière.

TT) Le taux maximum de 2% de la taxe ad valorem utilisé pour les cinq premières
années de production sera applicable à chaque gisement exploité séparément ou
constituant une mine distincte.
Par Mine distincte, au entend l'exploitation d'un gisement gèograghiquement distinct et
qui requière des investissements et des opérations, spécifiques et distincts.

IV) Aux fins du calcul du profit net et de l'impôt sur le revenu, et en conformité avec
les dispositions du Code minier :

1e la compagnie aura le droit de déduire de son revenu la totalité de ses
dépenses d'exploitation, comme spécifié a l'Article 58 du Code Minier ;

2, la compagnie aura le droit de déduire de son revenu tout montant
d'intérêt versé en rémunération de leurs prêts à des actionnaires ou à des tierces parties
en rémunération de leurs prêts ;

4: tous les actifs pourront faire l'objet d'un amortissement comptable à
compter de la date de production (lorsque lesdits actifs auront été acquis avant cette date)
ou à compter de la date de mise en service de ces actifs (lorsqu'ils auront été acquis

après la date de production) en conformité avec le plan comptable Sénégalais ;

4. la dotation aux postes d'amortissement de toute année pour laquelle une
perte est enregistrée peut être différée/reportée aux fins du calcul du profit, et peut
ensuite être déduite, après déduction des pertes reportées aux années ultérieures, au
cours du premier exercice fiscal donnant lieu à un profit pour la compagnie puis au
cours des années ultérieures donnant lieu à un profit pour la compagnie.

5. les dotations aux postes d'amortissement seront calculées conformément
aux dispositions du Code général des Impôts et du plan comptable Sénégalais ;

6. toutes les dépenses raisonnables (Article 58 du Code Minier) relatives à
l'assistance technique encourues par AGEM ou ANGLO AMERICAN seront totalement
déductibles du revenu ;

Es toutes les pertes d'exploitation enregistrées à compter de la date
production peuvent être reportées/différées pendant une période de soixante (60) mois
au maximum en conformite avec l'article 58 du Code Minier ;

8. la compagnie est autorisée à déduire de ses revenus tous les droits et
taxes payables au gouvernement de la République du Sénégal ;

9. La Société est autorisée à pratiquer des Provisions pour Reconstitution
des Gisements (PRG).
Le montant de la PRG ne peut excéder 15 % du montant des vente:

produits marchands extraits des gisements. Cette provision sera constituée en franchise
d'impôts sur les bénéfices industriels et commerciaux (BIC). Elle devra être utilisée
avant l'expiration d'un délai de 3 ans à compter de la date de clôture de cet exercice. A
défaut de ce réemploi dans le délai prescrit, la provision est réportée au bénéfice
imposable de l'exercice en cours à la date d'expiration de ce délai.

V) - Le Gouvernement s'engage à trouver avec AGEM dans un délai maximum de 6
mois à dater de la signature du présent résumé, des arrangements raisonnables afin de
compenser le fait que la législation sénégalaise ne prévoit pas présentement une
exemption d'impôts sur les BIC pendant les 5 premières années d'exploitation.

Des arrangements au moins équivalents seront trouvés pour chaque mine distincte.

Droits et taxes d'importation

9 Conformément aux dispositions de l'Article 63 du Code minier et a l'article
7.1.b) de la Convention , l'importation de tous les équipements, matériaux, machines et
pièces de rechange devant être directement utilisés dans les activités d'exploitation
minière sur la concession de Bambadji, sera exemptée de tous droits et taxes, ceci
incluant la taxe sur la valeur ajoutée.

10 La DEMG confirme que les fonds générés par la compagnie d'exploitation
peuvent être librement convertis ou transférés, aux fins suivantes :

L Règlement de dettes en devises à des fournisseurs et créanciers non
sénégalais ;
2 Paiement des profits nets à des actionnaires non sénégalais de

l'entreprise conjointe d'exploitation minière ;

3: Remboursement des fonds avancés par des actionnaires ou institutions
non sénégalais ou leurs associés, et transfert des profits ou des fonds encaissés
lors de la cession d'actifs.
11 La DEMG confirme que AGEM conformément aux articles 6.17 et 8.3 de la Convention
aura la possibilité d'éffectuer des analyses d'échantillons de carottes de sondages dans

des laboratoires extérieurs au Sénégal, les résultats de ces analyses devront être

communiqués à la DEMG dans les meilleurs délais.

Fait à Dakar, le 09 Février 1993, en six (6) exemplaires originaux

LE DIRECTEUR DE L'ENERGIE,
DES MINES ET DELA GEOLOGIE

AGEM LTD

Pour approbation

Le Ministre-de J'Industri e, du Commerce
et de l'Artisanat
NE
LB)

y

pm, 71
Alassane Dialy NDIAYE

PRESIDENT

He À

#

F

=
